Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 11/02/2021. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1 and 3-15 are pending 
Response to Applicant’s Argument
In response to “However, storing an express user hierarchy and access levels and generating a dialog for a parent user to receive a request to activate a particular device on behalf of a child has nothing to do with causing the display to output user registration information for the registered user including a unique identifier for the user and a status of whether the user registration information is activated or deactivated. Thus, Weng does not disclose, teach, or suggest causing the display to output user registration information for the registered user including a unique identifier for the user and a status of whether the user registration information is activated or deactivated, as required by the amended claim language”.
In view of amendment to the independent claims, anticipation rejection has been withdrawn. Upon further search and consideration, please see details corresponding to a new combination of references set forth below.  
In response to “However, performing an authentication process to ensure that a user has permission to grant or deny a request has nothing to do with receiving an input for activating or deactivating at least one user registration information for registered users is not the same as receiving an input for activating or deactivating at least one user registration information for registered users”. 
Weng teaches the control system 102 predicts a level for the user in a hierarchy of the users that are registered with HCI systems 100 and 200 (¶42). In particular, in many home-automation or in-vehicle systems, registered users are organized in a family where the parents and children form a hierarchy with children having limited access levels and parents having greater access levels (¶42). 
Alternatively, the user hierarchy and access levels are established during the registration process and the control system 102 accesses the user level in the user data stored in memory 182 instead of predicting the user level (¶42).
In other words, parents are users with greater number of registered access levels activated while children are users with lesser number of registered access levels activated. 
Furthermore, Weng teaches when user has sufficient level of authority in the hierarchy to operate a device based on command, device 105 operates based on the command (¶43). When user does not have sufficient authority, HCI system 100 and 200 request another user who has sufficient authority for permission to perform the action on behalf of the user with the lower priority level (¶43, block 320). 
¶43). The parent either grants or denies the request (¶43). 
In other words, when a child was initially registered with the oven device, the child does not have sufficient registered access level or authority to operate the oven device. However, the parent has the authority to activate the child’s registered access level to the oven device by granting the request and to subsequently deactivate the child’s registered access level to the oven device by denying the request. 
In response to “At best, Weng appears to suggest a global access level rather than individual authority information for each control items. Thus, Weng does not disclose, teach, or suggest wherein the authority information is set for each registered user and comprises individual authority information for each control item and global authority information for the control items, as required by the amended claim language”.
Weng teaches in many home automation or in-vehicle systems, the registered users are organized in a family where the parents and children form a hierarchy where children are lower in the hierarch with limited access levels and the parents are higher in the hierarchy with greater access levels (¶42). The user hierarchy and access levels are established during the registration process and the control system 102 accesses the user level in the user data stored in memory 182 (¶42).

For example, in the home automation domain, the child was not initially granted authority / access level to operate the oven device (¶43). In other words, in contrast to a parent who has global authority to grant or deny the child to access and operate the oven device, the child has registered access level to some devices in the home automation domain but has no authority to access at least the oven device. 
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, and 14-15 are rejected under 35 USC 103(a) as being unpatentable over Weng et al. (US 2017/0116986 A1) in view of Rangaraj et al. (US 10074089 B1) and Alhawai et al. (US 2020/0162451 A1).
Regarding Claims 1 and 14-15 Weng discloses an artificial intelligence (Al) apparatus for performing voice control (¶27, spoken voice human computer interaction system “HCI” 100), comprising: 
a display (¶39 and Fig. 1, content presentation module 108 with visual output interface);
¶29 and ¶56, memory 182 storing user data including stored voice models for individual users); and 
a processor (¶28, device controller 104A) configured to: 
receive identification information of a user and a first voice signal of the user (¶56, progressive enrollment process where control system 102 receives spoken name of the user and collect information about the user; in view of ¶31, speakers are enrolled seamlessly during a series of dialog sessions where speaker model for any single speaker is adapted over time so that the model / voice print reflects the current status of the speaker), 
register the user using the received identification information (¶54, enroll the head of household with his/her name and voice prints), 
based on receiving a second voice signal, extract a voice of the registered user from the received second voice signal by using the voice extraction filter corresponding to the registered user (¶42, perform a continuous authentication process to ensure that each spoken input in the series of spoken input comes from a single authenticated user; ¶49, constant monitoring and tracking of biometric prints of the speaker; e.g., ¶50, a two factor authentication process where control system 102 receives user input that includes both biometric data (voice pattern of unique characteristics of the voice for the user that provide a biometric identifier for the user) and authentication data (spoken word or phrase that serves to authenticate the user)), wherein the voice extraction filter is based on the received first voice signal such that a particular voice extraction filter is based on each registered user (¶54, voiceprints are captured through multiple dialog sessions in order to enroll head of household with his/her name and voiceprints so that he or she can be identified); and 
generate a control command corresponding to intention information of the extracted voice of the registered user (¶42, continuous authentication of user input and authorization using a predicted hierarchy of users with different authority levels where the system receives a series of spoken inputs from a user including a command to operate a device; in view of ¶36, speech recognition module and natural language understanding module converts a sequence of words converted from speech into semantic representations).
Weng does not disclose cause the display to output user registration information for the registered user.
Rangaraj discloses a voice control apparatus (Fig. 1, Col 3, Rows 45-47, system 100 comprising server 110A) comprising a display (Col 16, Row 54, display devices), a memory configured to store a voice extraction filter for extracting a voice of a registered user (Col 16, Rows 64-67, storage medium for storing program; Col 3, Rows 50-52, implementing a voiceprint database; Col 4, Rows 20-23, voiceprints are used to authenticate / identify an individual), and a processor (Col 17, Rows 10-15) configured to
receive identification information of a user and a first voice signal from the user (Col 6, Rows 17-19, request the user to voice out a passphrase; Col 6, Rows 47-48, determine whether valid voice-outs have been received),
register the user using the received identification information (Col 6, Rows 64-66, captures a voiceprint from the captured voice-outs; Col 7, Rows 11-15, store the captured voiceprint in association with user’s information with user’s profile and account information);
cause the display to output user registration information for the registered user including a unique identifier for the registered user and a status of the whether the user registration information is successful (Col 7, Rows 25-35, notify the user that the user’s voiceprint was successfully captured and registered by providing a status update on a user interface of the user’s online account; e.g., send email notification to registered email address to notify the authorized user of this status update (note that email notification always or obviously (official notice) include user email address / unique identifier within the header of the email)); and
based on receiving a second voice signal (Col 9, Rows 54-55 and 62-64, perform voice recognition process to authenticate newly registered voiceprint by receiving a voice-out), extract a voice of the registered user from the received second voice signal by using the voice extraction filter corresponding to the registered user (Col 7, Rows 43-46, successfully registered voiceprints are used to authenticate or identify an individual; Col 8, Rows 55-62 and Col 10, Rows 22-23, compare captured voiceprint to registered voiceprint), wherein the voice extraction filter is based on the received first voice signal such that a particular voice extraction filter is based on each registered user (Col 10, Rows evaluate whether the captured voiceprint and the registered voiceprint are from the same authorized user of the account).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to cause the display to output user registration information including a unique identifier for the registered user and a status of user registration information in order Rangaraj, Col 7, Rows 25-26).
The combination does not teach the status of user registration information includes whether user registration information is activated or deactivated. 
Alhawai teaches an authentication system (Abstract) that indicates the status of user account as being active or inactive (¶224 and Table 7).
Given that voice extraction filter / voiceprint – voice characteristic model must be adapted over time to reflect the current status of the speaker (Weng, ¶31; compare Rangaraj, Col 4, Rows 42-45, continuous update / amend the information of authorized voiceprints), it would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to cause the display to output user registration information including whether the user registration is activated or deactivated as taught in Alhawai in order to notify the authorized user with status update (Rangaraj, Col 7, Rows 28-30) when user account is deactivated when the account is compromised (Alhawai, ¶234).
Regarding Claim 15, Weng discloses a recording medium having recorded thereon with a program for performing a method for performing voice control of claims 1 and 14 (¶29, data storage devices to store programmed instructions).
Regarding Claim 3, Weng discloses wherein the processor is configured to: 
receive an input for activating or deactivating at least one user registration 56Docket No. 3130-3094 information for registered users (Weng, ¶43 perform authentication process to ensure proper parent either grants (activates oven access level) or denies (deactivates oven access level) the request to allow the child to have access level / authority to operate the oven device); and 
Weng, ¶43, system does not operate the device if the request is denied; i.e., if the parent denies the request to activate the oven on behalf of the child, then the child does not have the access level and thus not authorized to turn on the oven device; see also Alhawai, ¶234, in another example, determine that the user account is deactivated due to account being compromised through fraudulent attempts to login; compare Rangaraj, Col 12, Rows 33-43, prevent authorization of fraudulent attempts based upon use of pre-recorded voice data / impersonation).  
Regarding Claim 4, Weng discloses wherein the processor is configured to only extract a voice from users having activated user registration information (¶42, privacy and security management module in control system 102 performs a continuous authentication process to ensure that each spoken input in the series of spoken inputs comes from a single, authenticated user; compare Rangaraj, Fig. 3, steps 314-318, store the captured voiceprint in a database of authorized voiceprints only when there is an indication that the captured voiceprint is a valid voiceprint corresponding to a registered user).  
Regarding Claim 5, Weng discloses wherein registering the user further comprises: 
receiving authority information of the user and wherein the user registered based further on using the received identification information and the received authority information (¶54, at first stage enrollment, the system enrolls the head of household with name and voice prints; in view of ¶42, HCI systems store an express user hierarchy and access levels that are established during the registration process).  
Regarding Claim 6, Weng discloses wherein the processor is configured to: determine whether an authority is present on a control item corresponding to intention information of the extracted voice, based on the authority information of the user; and perform a control operation on the control item if the user has the authority on the control item (¶43, control system 102 determines if the user has a sufficient level of authority in the hierarchy to operate the device based on the command in the spoken input sequence where the device operates based on the command if the user has the proper level of authority).  
Regarding Claim 7, Weng discloses wherein the authority information is set for each registered user and comprises individual authority information for each control 57Docket No. 3130-3094item (¶42, children are lower in the hierarchy with limited access levels; ¶43, e.g., if a child requests to turn on an oven device, control system 102 does not activate the oven immediately), and global authority information for the control items (¶42, HCI systems store an express user hierarchy and access levels that are established during registration process where parents are higher in the hierarchy with greater access levels).  
Regarding Claim 8, Weng discloses wherein the processor is further configured to: rank extracted voices in descending order based on global authority information; and perform control operations corresponding to meanings of the extracted voices in descending order of rank (¶42, registered users are organized in a family where the parents and children form a hierarchy with parents are higher in the hierarchy with greater access levels and children are lower in the hierarchy have limited access levels.  
Claims 9-10 are rejected under 35 USC 103(a) as being unpatentable over Weng et al. (US 2017/0116986 A1) in view of Rangaraj et al. (US 10074089 B1) and Alhawai et al. (US 2020/0162451 A1) as applied to claims 1 and 8, in further view of Yumoto et al. (US 2019/0035395 A1).
Regarding Claims 9-10, Weng discloses wherein the processor is configured to: 
rank the extracted voices in descending order based on global authority information (¶42, continuous authentication process ensures that each spoken input in the series of spoken inputs comes from a single, authenticated user using / accessing an express user hierarchy and access levels that are established during the registration process); and 
perform control operations corresponding to meanings of the extracted voices in descending order of rank (¶43, e.g., if user has proper level of authority, then device operates based on the command (i.e., head of household having full access) while a child of the house hold will need the proper parent to grant the request before operating the device based on the command). 
Weng does not disclose rank the extracted voices based on a sound level wherein priorities between the sound level and the global e authority information are determined depending on a preset default value or a user setting value.  
Sumoto discloses a device control apparatus for controlling an operational device by obtaining voice instructions from a plurality of users (Abstract) to rank extracted voices based on a sound level and a global authority information wherein priorities between the sound level and the global authority information are determined depending on a preset default value or a user setting value (¶49, when two voice instructions from two different instructors differ, device control apparatus determines which of the instruction to prioritize; ¶50, priorities set by forming consensus or expertise, standpoint (status), role of the instructors, and loudness so as to elevate priorities of voices conveying a sense of urgency) wherein the control apparatus is configured to: rank the extracted voices in descending order of sound level (¶50, contents of brief, low-voice instructions are sometimes important) and perform control operations corresponding to meanings of the extracted voices in descending order of rank (¶50, perform a control that effective links speeches to operations according to the given situation and attain the object of the device or apparatus in the various situations).  
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to control an operation device based on ranking extracted voices based on a sound level and a whole authority information in order to perform a control that effective links speeches to operations according to the given situation and attain the object of the device or apparatus in the various situations (Yumoto, ¶50).
Claims 11-13 are rejected under 35 USC 103(a) as being unpatentable over Weng et al. (US 2017/0116986 A1) in view of Rangaraj et al. (US 10074089 B1) and Alhawai et al. (US 2020/0162451 A1) as applied to claims 1 and 8, in further view of McLaren et al. (US 10476872 B2).
Regarding Claim 11, Weng does not disclose wherein the voice extraction filter is output as a 58Docket No. 3130-3094 target feature vector in an artificial neural network.
McLaren discloses an apparatus that determines an identity of speaker of speech sample matches an authorized user’s identity and that the speech sample includes content representing an authorized command for the verified user to invoke (Col 3, Rows 1-7). 
Col 3, Rows 3-19 and Col 4, Rows 61-66 and Col 5, Rows 1-4, a neural network based acoustic model creates a joint speaker and content model / i-vector of current speech sample for at least speaker identification) wherein the artificial neural network is trained to reduce a difference between extracted voice of the user based on input data including an input voice signal including the first voice signal of the user and information indicating the registered user is inputted (Col 10, Rows 16-33, Rows 46-48, and Rows 60-65 create a current model / i-vector based on current speech sample, retrieves one or more speaker models (i.e., created using first voice signal of the user and associated with identity information of the user indicating user is authorized or registered), and compare the current model with the retrieved one or more speaker models to determine biometric score based on similarity of the current model to each of the retrieved / stored models; Fig. 4, step 424 “speaker recognized” -> step 428, update speaker model), wherein the extracted voice of the user is extracted from the input voice signal by using the outputted target feature vector (Col 5, Rows 1-4, generating i-vector for at least speaker identification; Col 7, Rows 49-54, create phonetic model / i-vector of current speech for comparison with stored models; Col 8, Rows 7-19, deep neural network and cepstral feature extraction module provide respective feature sets for i-vector extractor to transform the input feature sets into an i-vector for comparison with previously extracted and stored i-vectors).  
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to implement an artificial neural network to output voice extraction filter as a target feature vector and learning to reduce a different between the voice of the Weng, ¶31; McLaren, Fig. 4, step 428).
Regarding Claim 12, Weng discloses a communication unit configured to communicate with at least one of a voice server or a learning server (¶27-28, a data network enabling a front end terminal 104A / computing device to communicate with a backend cloud system 104B), 
wherein the processor is further configured to: 
transmit the received first voice signal to at least one of the voice server or the learning server based on the first voice signal being received (¶27, front end terminal computing device performs input; ¶28, cloud backend 104B implements the functionality of the control system 102 including ¶56, progressive enrollment process where control system 102 receives spoken name of the user and collect information about the user); and 
receive the voice extraction filter trained by using the first voice signal from the learning server (¶27, front end terminal computing device performs output; ¶49, biometric and behavior prints of the speaker are typically stored locally for privacy protection means front end terminal receives biometric / voiceprint from back end cloud 104B).  
Regarding Claim 13, Weng discloses wherein the processor is configured to: 
transmit the extracted voice to the voice server (¶27, front end terminal performs input; ¶42, this includes receiving a series of spoken inputs from a user including a command to operate a device); 
¶28, back end cloud performs functionalities of the controller; ¶36, performing NLU to convert sequence of words into semantic representations; ¶43, this includes determining whether to activate a device based on user command); and 
perform a control operation corresponding to the received intention information or 59Docket No. 3130-3094 the received control information (¶43, control system 102 operates the device based on command if user is authorized or having sufficient authority; ¶27, front end terminal performs output to embedded devices including home appliances, building automation systems, etc.).  
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        02/07/2022